Order filed July 23, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-01020-CV
                                   ____________

          TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

                                         V.

                           CHAD PETEREK, Appellee


                  On Appeal from the County Court at Law #4
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-CCV-048305

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Defense Exhibit No. 1.
      The clerk of the County Court at Law #4 is directed to deliver to the Clerk of
this court the original of Defense Exhibit No. 1, on or before August 2, 2013. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of Defense Exhibit No. 1, to the
clerk of the County Court at Law #4.



                                             PER CURIAM